The opinion of the court was delivered by
Minturn, J.
This is a certiorari brought to review certain resolutions of the borough of Monmouth Beach, providing for the laying of sewer pipes for the drainage of surface water in some of the streets in that borough.
The original resolution was passed February 26th, 1913. The other was an amendment to the original and was passed on the 8th of September of that year, the amendment merely changing the source from which the moneys to he appropriated to the improvement should come.
The original resolution was not passed as required by the Borough act, having received but three votes out of a council composed of six members, and it also failed to receive the approval of the mayor.
No attempt, however, was made to test the validity of the *641original resolution until a week after tire amending resolution was passed; and in the meantime more than fifty per cent, of the work had been done and nearly twenty-five per cent, of the payments upon the contract had been made. The prosecutor, at the time of the passing of the original resolution, and also at the time of the passage of the amendment in September, appears to have been neither a property owner nor a taxpayer of the borough, and, consequently, was not injuriously affected bv the municipal action.
It is difficult to. perceive, therefore, how he acquired a status to challenge the municipal action complained of by purchasing property the day before the rule to show cause in this proceeding was granted to him. Manifestly, he could not have been in laches in failing to move sooner, because he possessed no status which qualified him to do so, even if it were true, as urged, that he was interested in the property, the title to which stood in the name of another.
We cannot, however, accede to the proposition that a man can buy himself into a lawsuit, as this prosecutor did, without standing in the shoes of his vendor, and assuming his privileges as a freeholder cum on ere, especially where the legal status, which is made the basis of complaint, is oonccdedlv not the violation of an individual right, but of a right incident to his status as a taxpayer.
Applying that principle to the case sub judice, it becomes manifest that the laches of the prosecutor, combined with the laches of his vendor, must be held to debar him from the relief he seeks upon this writ. 1 Abb. Mun. Corp. 929; State v. Hudson City, 29 N. J. L. 115; State v. Essex Public Road Board, 37 Id, 335.
Upon that ground the action of the Supreme Court dismissing the writ was proper, and the judgment of that court will he affirmed.
For affirmance — The Chancellor, Chief Justice, Garrison, Trenciiard, Parker, Mixture, Kalisott, Black, Bogebt, Yredexburgit, Terhune, Wilt,tamr, JJ. 12.
'For reversal — None.